     Case 3:17-cv-03008-K Document 61 Filed 11/01/18       Page 1 of 7 PageID 1044


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


Family Rehabilitation, Inc. d/b/a              §
Family Care Texas, d/b/a Angels Care           §
Home Health,                                   §
                                               §
              Plaintiff,                       §
                                               §
                                               §
v.                                             §             No. 3:17-CV-3008-K
                                               §
                                               §
Alex M. Azar, II, Secretary of the             §
United States Department of Health             §
and Human Services; and Seema                  §
Verma, Administrator for the Centers           §
for Medicare & Medicaid Services,              §
                                               §
              Defendants.                      §

              DEFENDANTS’ MOTION FOR RECONSIDERATION

        Pursuant to Federal Rule of Civil Procedure 54(b), Defendants respectfully

move this Court for reconsideration of the Court’s October 30, 2018 order.

        On October 11, 2018, Plaintiff moved this Court for a “clarification” that the

June 28, 2018 preliminary injunction not only enjoined Defendants from continuing

to recoup the challenged overpayments until Plaintiff received an ALJ hearing but

also required Defendants to return funds to Plaintiff that were recouped prior to the

Court’s order. October 11, 2018 Letter from Rebekah N Plowman, ECF No. 57.

Under Local Rule 7.1e, Defendants believed they had until November 1, 2018, to

respond. However, on October 30, 2018, this Court granted Plaintiff’s request for

clarification and further required Defendants to return to Plaintiff previously
  Case 3:17-cv-03008-K Document 61 Filed 11/01/18          Page 2 of 7 PageID 1045


recouped funds. ECF No. 60. For the reasons stated below, Defendants respectfully

request that this Court reconsider its October 30 Order.

                                    ARGUMENT

      “Under Rule 54(b), the trial court is free to reconsider and reverse its decision

for any reason it deems sufficient, even in the absence of new evidence or an

intervening change in or clarification of the substantive law.” Austin v. Kroger

Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (internal quotation marks omitted).

There are good reasons for the Court’s reconsideration.

      First, Plaintiff’s Complaint did not seek an injunction for CMS to return

recouped funds. Instead, Plaintiff’s Amended Complaint, by its clear terms, sought

an injunction preventing Defendants from “continuing” to recoup. See Am. Compl.

(ECF No. 27) ¶1 (characterizing action as one seeking to “prevent Defendants from

continuing to recoup”). This Court’s preliminary injunction order also reflects its

understanding that Family Rehab sought to suspend the continued recoupment of

Medicare payments until Plaintiff receives an ALJ hearing. See Mem. Opinion and

Order at 15 (characterizing Plaintiff’s argument as asserting that “irreparable

injury exists because continued recoupment will force Family Rehab to close its

doors long before an ALJ hears its case and issues a decision) (emphasis added),

ECF No. 52. The precise terms of the Court’s injunction are consistent: “Defendants

are restrained and enjoined from withholding Medicare payments and receivables

to Family Rehab to effectuate the recoupment of the alleged overpayments” until an


                                          2
  Case 3:17-cv-03008-K Document 61 Filed 11/01/18          Page 3 of 7 PageID 1046


ALJ hearing is provided. Id. at 19 (emphasis in original). And, notwithstanding

Plaintiff’s suggestion to the contrary, ECF No. 57 at 1, CMS has ceased recoupment

in compliance with the preliminary injunction; it has stopped withholding Medicare

payments and receivables “to effectuate the recoupment of the alleged

overpayments.” Mem. Opinion and Order at 19.

      Second, this Court has no jurisdiction to order the return of funds already

recouped by CMS. The Fifth Circuit held that jurisdiction exists with respect to

Plaintiff’s procedural due process claim based on its determination that the claim

was “collateral” to a substantive claim for Medicare payment. See Family

Rehabilitation, Inc. v. Azar, 886 F.3d 496, 504 (5th Cir. 2018). In reaching this

result, the Fifth Circuit noted that Family Rehab “seeks only the suspension of

recoupment before a hearing” and “does not seek a determination that the

recoupments are wrongful under the Medicare Act.” Id. at 503-04. In contrast,

Plaintiff now asks for the recovery of all funds recouped by the Secretary up until

this point. In doing so, Plaintiff is asking the Court to find that the Secretary’s

recoupment was improper, which the Fifth Circuit pointedly noted was not the

nature of the relief Family Rehab was seeking.

      As the Fifth Circuit explained, a claim is not collateral if the plaintiff seeks

essentially the “substantive relief” of “Medicare payments.” Family Rehab, 886

F.3d at 503 (citing Affiliated Professional Home Health Care Agency v. Shalala, 164

F.3d 282 (5th Cir. 1999)). This is what Plaintiff now effectively seeks here: direct


                                           3
  Case 3:17-cv-03008-K Document 61 Filed 11/01/18         Page 4 of 7 PageID 1047


payment for the claims it has submitted to Medicare which are the subject of its

current ALJ appeal. For a claim to be collateral, however, it “must seek some form

of relief that would be unavailable through the administrative process.” Family

Rehab, 886 F.3d at 502. An injunction requiring the agency to make payments to

Family Rehab from the Medicare Trust Fund provides the same administrative

relief —Medicare payment for services — that Family Rehab would receive if its

administrative appeal were successful. Thus, it is not collateral.

      Furthermore, by statute CMS is only permitted to make Medicare payments

from the Medicare Trust Fund for services that have been found to be medically

reasonable and necessary. See 42 U.S.C. § 1395y(a)(1)(A). The two levels of

administrative review so far determined that Family Rehab did not satisfy this

standard with respect to the claims at issue in this case—i.e., claims that are

subject to the overpayment determination. Although Family Rehab has

administratively appealed that determination, it has no statutory entitlement to a

return of Medicare payments for these disputed claims, nor does this Court have

jurisdiction to make its own independent finding of entitlement at this stage of the

case. Indeed, as the Fifth Circuit panel in Family Rehab noted, “if the court must

examine the merits of the underlying dispute, delve into the statute and

regulations, or make independent judgments as to plaintiffs’ eligibility under a

statute, the claim is not collateral.” Family Rehab, 886 F.3d at 503.

      In short, ordering that CMS make payments to Family Rehab for the very


                                          4
  Case 3:17-cv-03008-K Document 61 Filed 11/01/18          Page 5 of 7 PageID 1048


work that is the subject of its present ALJ appeal is “inextricably intertwined” with

a substantive claim for benefits and is not collateral. See Affiliated Professional,

164 F.3d at 286. As a result, the court lacks jurisdiction to order Defendants to

make payments to Family Rehab.

      Third, this Court’s order requiring Defendants to return money already

recouped constitutes a “mandatory” injunction, which require a heightened showing

of a “clear entitlement” to relief. See Justin Industries, Inc. v. Choctaw Securities,

L.P., 747 F. Supp. 1218, 1220 & n.5 (N.D. Tex. 1990); citing Exhibitors Poster Exch.

Inc. v. National Screen Serv. Corp., 441 F.2d 560, 561 (5th Cir. 1971) (per curiam).

Indeed, in contrast with the relief requested in the Amended Complaint—which is a

“prohibitory” injunction that prevents a party from taking some action in order to

preserve the status quo, see Am. Compl. ¶ 12 (“Family Rehab simply requests that

this Court maintain the status quo pending Family Rehab’s receipt of an ALJ

hearing and decision”), mandatory injunctions are “even less favored” because they

require the performance of an affirmative act. Justin Industries, Inc., 747 F. Supp.

at 1220 n.5. The Court did not analyze Plaintiff’s request for an injunction under

this heightened standard, and if it were to do so, the Court should deny the

requested injunction. As already discussed above, Plaintiff cannot show that it has

a clear entitlement to Medicare payment now. Moreover, Plaintiff does not offer

any competent evidence that it would suffer irreparable harm and be forced out of

business if it does not receive a refund of money already recouped by the


                                           5
  Case 3:17-cv-03008-K Document 61 Filed 11/01/18         Page 6 of 7 PageID 1049


Government prior to the Court’s preliminary injunction. As matters now stand,

Family Rehab will be able to continue its operations until it receives an ALJ

hearing, which was the Court’s central concern underlying its preliminary

injunction order.

      In sum, Plaintiff’s attempt to seek payment from CMS is unwarranted. It

was not the relief requested in the Amended Complaint, and the Court, in any

event, lacks jurisdiction to order Medicare payment in the form of a refund because

such an order is not collateral. Moreover, a mandatory injunction is improper

because Plaintiff does not have a “clear entitlement” to relief and would not suffer

any irreparable harm absent the mandatory injunction given, among other things,

the current suspension of recoupment. Accordingly, Defendants respectfully request

that the Court reconsider its October 30 order and issue a further order clarifying

that its June 28, 2018 preliminary injunction order is limited to enjoining

Defendants from continued recoupment.

Dated: November 1, 2018                       Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JEAN LIN
                                              Acting Deputy Director

                                              /s/Nicholas Cartier
                                              NICHOLAS CARTIER
                                              Trial Attorney
                                              Department of Justice
                                              P.O. Box 883
                                              Washington, D.C. 20044

                                          6
  Case 3:17-cv-03008-K Document 61 Filed 11/01/18          Page 7 of 7 PageID 1050


                                               Telephone: (202) 616-8351
                                               E-mail: nicholas.cartier@usdoj.gov
                                               Attorneys for Defendants


                           CERTIFICATE OF SERVICE

      On November 1, 2018, I electronically submitted the foregoing document with

the clerk of court for the U.S. District Court, Northern District of Texas, using the

electronic case filing system of the court. I hereby certify that I have served all

parties electronically or by another manner authorized by Federal Rule of Civil

Procedure 5(b)(2).


                                               /s/ Nicholas Cartier
                                               Nicholas Cartier
                                               Trial Attorney




                                           7
